Citation Nr: 1455499	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, as secondary to service-connected cervical spine disability.

2. Entitlement to a rating in excess of 20 percent for cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to an increased rating for the Veteran's cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not establish a diagnosis of an acquired psychiatric disorder, to include anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, private treatment notes, and the report of a March 2012 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any records that VA needs to obtain to ensure an equitable disposition of the claim.      

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report, the examiner provided an assessment of the Veteran's disability that was based on all evidence of record.  Nothing suggests that the examiner documented findings or a diagnosis inconsistent with the medical history outlined in the claims file or with the Veteran's self-reported symptomatology; therefore, the Board finds the VA examination report in this case adequate for rating purposes.  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he suffers from an acquired psychiatric disorder manifested by anxiety or panic attacks as a result of his service-connected cervical spine disability.  He has denied being treated for his symptoms, and the only competent evidence of record assessing the nature of the disability is a March 2012 VA examination.  After the examination, the examiner stated that the Veteran's anxiety symptoms are related to the cervical spine disability, but the symptoms do not cause significant impairment, and the associated distress only occurs for a couple of hours several times per year, which is not clinically significant.  Therefore, the examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of any acquired psychiatric disorder. 

The Veteran's statements are the only evidence that speaks to the existence of an acquired psychiatric disorder.  The Veteran is competent to offer evidence of symptoms and disabilities he can observe, such as panic attacks.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether his symptoms meet the diagnostic criteria for an acquired psychiatric disorder is a determination requiring specialized knowledge.   Here, the VA psychiatrist determined that the Veteran's symptoms do not meet the criteria for an acquired psychiatric disorder.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current disability associated with his complaints of panic attacks and anxiety or had such disability at any time during the claim period or with the period of time shortly before the claim was filed, there is no disability that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Board is sympathetic to the Veteran's situation; however, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, his claim must be denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, is denied.

REMAND

The Veteran was provided an examination of his cervical spine most recently in March 2012.  However, at his August 2013 hearing, he testified to symptoms that are more severe than documented at that examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In addition, the Veteran testified that he was seeking out VA treatment for his neck.  However, he did not specify the VA facility.  Therefore, the RO should obtain all treatment records for the Veteran since shortly before he filed his claim for increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from 2007 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected cervical spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.  

A complete rationale for any opinion advanced should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences of failure to report for any VA examination without good cause may include the denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


